Citation Nr: 1726810	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  14-06 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for right hip arthritis, status post-total hip arthroplasty (THA), to include on an extraschedular basis, currently evaluated as 10 percent disabling prior to June 11, 2014, and 30 percent disabling from August 1, 2015 forward.

2.  Entitlement to an increased rating for left hip arthritis, status post-THA, to include on an extraschedular basis, currently evaluated as 10-percent disabling prior to August 16, 2016, and 20 percent disabling thereafter.

3.  Entitlement to an increased rating for lumbar spine arthritis, to include on an extraschedular basis, currently evaluated as 10-percent disabling.

4.  Entitlement to an initial compensable rating for bilateral hearing loss, to include on an extraschedular basis.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis.

REPRESENTATION

Appellant represented by:	Nicki Applefield, Attorney


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to July 1982 and from May to November 1995, with additional service in the National Guard. 

This appeal to the Board of Veterans' Appeals (Board) arose from August 2011 and November 2012 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

During the pendency of the appeal, the RO issued rating decisions in July 2014 and August 2016 increasing the ratings for the right and left hip disabilities, respectively.

As noted in the Board's July 2015 remand, the issue of entitlement to a temporary total rating for convalescence related to left hip THA was raised by the Veteran's prior attorney in November 2014.  Therefore, the Board does not have jurisdiction over this issue, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran's increased rating and TDIU claims were remanded by the Board in July 2015.  The Board directed the AOJ to refer the issue of entitlement to a higher initial rating for bilateral hearing loss to the appropriate first line authority for adjudication of entitlement to that benefit on an extraschedular basis in accordance with 38 C.F.R. § 3.321(b).  The AOJ did not do this.  

The Board also directed the AOJ to, if the Veteran was not working at any time during the pendency of the claim and did not meet the percentage requirements, to refer the TDIU matter to the Director of VA's Compensation Service for adjudication of entitlement to that benefit on an extraschedular basis in accordance with 38 C.F.R. § 4.16(b).  The Veteran and his representative clearly stated that the Veteran has not worked full time since 2010, but the AOJ did not refer the TDIU matter for extraschedular consideration.  

The RO, therefore, did not substantially comply with the Board's remand directives as to these claims.  Such noncompliance is error on the part of the originating agency.  The Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board must once again remand this issue for compliance.

Further, in several statements, both the Veteran and his current and former representatives have given factual information suggesting the collective impact of the Veteran's various service connected disabilities warrants an extraschedular rating.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014) (a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions); Yancy v. McDonald, 27 Vet. App. 484 (2016).  The Board refers to the various statements of the collective impact of the Veteran's disability on his ability to effectively work in both sedentary and physical employment.  The Veteran's claims must be collectively referred to VA's Director of Compensation Service for adjudication on an extraschedular basis.

Accordingly, the case is REMANDED for the following action:

1.  Refer each of the Veteran's increased rating claims to the Director of VA's Compensation Service for adjudication on an extraschedular basis, both individually and on a collective basis, in accordance with 38 C.F.R. § 3.321(b).

2.  Once the appropriate ratings are assigned for the right and left hip, lumbar spine and hearing loss on an extraschedular basis, if appropriate, then, if a 100 percent rating is not assigned, have the Director of VA's Compensation Service adjudicate the TDIU claim on an extraschedular basis in accordance with 38 C.F.R. § 4.16(b).

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

